478 So. 2d 351 (1985)
STATE of Florida, Petitioner,
v.
Daniel BOYNTON, Respondent.
No. 66971.
Supreme Court of Florida.
November 7, 1985.
Jim Smith, Atty. Gen. and Lee Rosenthall, Asst. Atty. Gen., West Palm Beach, for petitioner.
Richard L. Jorandby, Public Defender, and Gary Caldwell, Asst. Public Defender, Fifteenth Judicial Circuit, West Palm Beach, for respondent.
OVERTON, Justice.
This is a petition to review Boynton v. State, 473 So. 2d 703 (Fla. 4th DCA 1985), an en banc decision in which the district court reversed a trial court sentencing judgment for failure to set forth written reasons for its departure from the sentencing guidelines, and certified the following question as one of great public importance:
Does an oral pronouncement in the record of the reasons for departing from a presumptive sentence comply with Florida Rule of Criminal Procedure 3.701(d)(11) requiring that "[a]ny sentence outside of the guidelines must be accompanied by a written statement delineating the reasons for the departure," and Florida Rule of Criminal Procedure 3.701(b)(6) requiring that "departures from the presumptive sentences established in the guidelines shall be articulated in writing"?
Id. at 708. We have jurisdiction, article V, section 3(b)(4), Florida Constitution, and we answer the question in the negative.
In our recent decision of State v. Jackson, 478 So. 2d 1054 (Fla. 1985), we expressly adopted the district court's reasoning in its Boynton decision to require written reasons for departure from the sentencing guidelines. Accordingly, we approve the decision of the district court.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD, EHRLICH and SHAW, JJ., concur.